per curiam:
El pasado 20 de noviembre de 2004 resolvi-mos, a través del mecanismo de sentencia declaratoria, que era válido aquel voto emitido en la papeleta estatal que contenía una cruz bajo una de las insignias de los partidos y una cruz en cada uno de los encasillados correspondien-tes a los candidatos a los puestos de Gobernador y de Co-misionado Residente pertenecientes a otros partidos políticos. Véase Suárez v. C.E.E. I, 163 D.P.R. 347 (2004). Al así hacerlo, destacamos sobre todo lo siguiente:
 Primero, es un hecho incuestionable que el intér-prete final de las leyes del Estado Libre Asociado de Puerto Rico es el Tribunal Supremo de Puerto Rico. Ese poder de actuar como último intérprete se extiende, claro está, a las leyes electorales. P.S.P. v. Com. Estatal de Elecciones [II], 110 D.P.R. 538 (1980).
Segundo, ante cualquier posible vaguedad o laguna en las disposiciones estatutarias o reglamentarias que regulan el ejercicio del voto, la interpretación adoptada debe dar primacía a la máxima protección de la ex-presión electoral. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 260 (1981). Véanse, además: P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1 (1988); Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351 (1981); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980). Se garantiza así el derecho al voto del elector.
Tercero, el esquema electoral puertorriqueño establece normas y mecanismos uniformes para adjudicar los votos, tanto en la Ley Electoral de Puerto Rico —Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sec. 301 et seq.) (Ley Electoral de Puerto Rico)— como en el Reglamento *543para las Elecciones Generales y el Escrutinio General de 2004, San Juan, Comisión Estatal de Elecciones, 2004.
Cuarto, el tipo de voto impugnado en las elecciones ge-nerales de 2004, entiéndase aquel voto emitido en la pape-leta estatal que contiene una cruz bajo una de las insignias de los partidos y una cruz en cada uno de los encasillados correspondientes a los candidatos a los puestos de Gober-nador y de Comisionado Residente pertenecientes a otros partidos políticos, es válido por ser perfectamente cohe-rente con el esquema estatutario y reglamentario que re-gula el proceso electoral de Puerto Rico.
En conformidad con lo anterior, y por tratarse de una controversia en la que está involucrado el derecho fundamental al sufragio a la luz de un ordenamiento totalmente puertorriqueño, al expedir el auto de certificación y revocar la sentencia recurrida ordenamos que se contaran y adju-dicaran como válidas todas las papeletas marcadas por los electores de la forma impugnada. Además, ordenamos que se comenzara el recuento electoral.
En este punto, es menester señalar que la validez del Reglamento para las Elecciones Generales y el Escrutinio General de 2004 (Reglamento), aprobado al amparo de la Ley Electoral de Puerto Rico, el cual contiene las disposi-ciones relativas a la adjudicación del voto mixto, no fue impugnada —en la C.E.E. ni en los tribunales— por nin-gún candidato a puesto electivo, partido político o sus Co-misionados Electorales. Todo lo contrario; a través de sus Comisionados Electorales, los partidos políticos participa-ron activamente en la aprobación del referido Reglamento y mostraron conformidad con él. Por ende, consideramos que cualquier ataque a la validez del Reglamento, por una de las partes que participó activamente en su aprobación, era tardío.
No empece lo antes dicho, y luego de haber solicitado una prórroga al término concedido para comparecer, el Co-misionado Electoral del Partido Nuevo Progresista, me-*544diante una solicitud de removal defectuosa, intentó privar a este Tribunal de jurisdicción para entender en el asunto.(1) Luego de un extenso proceso ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, el pasado 15 de diciembre de 2004 el Tribunal Federal de Apelacio-nes para el Primer Circuito revocó las órdenes del primero por considerar que ese foro incurrió en un claro abuso de discreción al emitirlas y determinó, cónsono con nuestro criterio, que el foro con jurisdicción para entender en con-troversias como las de autos, donde está involucrada la interpretación de leyes estatales, es el Tribunal Supremo de Puerto Rico. Véase Rossello-Gonzalez v. Calderon-Serra, 398 F.3d 1 (1er Cir. 2005).
Enterados de la orden que emitió el Tribunal Federal de Apelaciones para el Primer Circuito, en aras de eliminar la inseguridad, intranquilidad y desasosiego que reina entre los ciudadanos puertorriqueños que se preocupan justifica-damente por la integridad del voto depositado por cada elector, este Tribunal reitera los pronunciamientos válidos emitidos en Suárez v. C.E.E. I, supra.
*545Por consiguiente, a los fines de garantizar que el re-cuento ordenado por este Tribunal se complete lo antes po-sible, se ordena a la Secretaria del Tribunal que remita el mandato inmediatamente. De esta manera, aseguramos que, a los fines de emitir prontamente los certificados de elección, la Comisión Estatal de Elecciones pueda concluir con la adjudicación de los votos. A su vez, propiciamos que el nuevo Gobernador pueda tomar posesión en la fecha que dispone nuestra Constitución, entiéndase, el 2 de enero de 2005. Véase Art. IV, Sec. 2 de la Constitución del Estado Libre Asociado de Puerto, L.P.R.A., Tomo 1.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Rebollo López, Corrada Del Río y Rivera Pérez emitieron opiniones disidentes.
— O —

 Entre otras razones, nuestra decisión en Suárez v. C.E.E. I, 163 D.P.R. 347 (2004), estuvo enmarcada en lo resuelto por la Corte de Apelaciones de Estados Unidos para el Primer Circuito en Berberian v. Gibney, 514 F.2d 790, 792-793 (1er Cir. 1975). Este caso deja claramente establecido que hasta tanto no se complete el procedimiento de removal, ambas cortes, la estatal y la federal, conservan jurisdic-ción para resolver las controversias ante su consideración, (“jurisdiction of the federal court attaches as soon as the petition for removal [from state court] is filed [;] both state and federal courts have jurisdiction until the process of removal is completed”).
De hecho, del expediente en autos claramente se desprende que la notificación de traslado le fue notificada únicamente al Ledo. Manuel Suárez, demandante; a la Leda. María Soledad Piñeiro, abogada del Ledo. Manuel Suárez; al Ledo. Pedro Ortiz Álvarez, abogado del Partido Popular Democrático (P.P.D.), y al Ledo. Pedro Delgado Hernández, abogado del Presidente de la Comisión Estatal de Elecciones. En lo per-tinente, la certificación de notificación dispone de la manera siguiente:
“CERTIFICAMOS que durante el día de hoy se notificará copia fiel y exacta de este escrito por fax a los abogados de récord de las demás partes: Lcda. Maria Soledad Piñeiro, (787)758-4236; Lcdo. Pedro Ortiz Álvarez, (787)841-0000; Ledo. Manuel Suárez,(787) 977-3312, y Lcdo. Pedro Delgado Hernández, (787)753-8944.”
Es decir, el Comisionado Electoral del Partido Independentista Puertorriqueño (P.I.P.), Ledo. Juan Dalmau, aun cuando era parte en el pleito, no fue notificado de la petición de “removal” al momento que ésta fue presentada ante este Tribunal. La falta de dicha notificación impide que la petición de “removal” quede perfeccionada. Véase 28 U.S.C.A. sec. 1446(d).